                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MITEK SYSTEMS, INC.,                                Case No. 19-cv-07223-EMC
                                   8                    Plaintiff,
                                                                                             ORDER RE SUPPLEMENTAL
                                   9              v.                                         BRIEFING
                                  10     UNITED SERVICES AUTOMOBILE
                                         ASSOCIATION,
                                  11                                                         Docket No. 19
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiff Mitek Systems, Inc. seeks a declaration that it does not infringe four patents (the
                                  16   ‘779, ‘517, ‘090, and ‘571 patents) held by Defendant United States Automobile Association
                                  17   (“USAA”). Currently pending before the Court is USAA’s motion to dismiss for lack of subject
                                  18   matter jurisdiction – more specifically, on the basis that there is no case or controversy between
                                  19   the parties. In the alternative, USAA asks that the Court transfer the instant case to the Eastern
                                  20   District of Texas pursuant to 28 U.S.C. § 1404(a). Having considered the parties’ briefs and
                                  21   accompanying submissions, the Court hereby orders the parties to provide supplemental briefing
                                  22   on the issue discussed below. The supplemental briefs shall be filed within one week of the
                                  23   date of this order.
                                  24          Assuming that there is subject matter jurisdiction, and that the Court does not decline to
                                  25   exercise jurisdiction over the declaratory judgment claims, Mitek has the burden of establishing
                                  26   that the Northern District of California is a proper venue for the instant action. If venue is not
                                  27   proper in this District, transfer would be appropriate under 28 U.S.C. § 1406(a); § 1404(a) would
                                  28   be moot.
                                   1           Mitek seems to assert that venue in this District is proper under 28 U.S.C. § 1391(b)(2) –

                                   2   i.e., because “a substantial part of the events or omissions giving rise to the claim occurred, or a

                                   3   substantial part of property that is the subject of the action is situated.” 28 U.S.C. § 1391(b)(2).

                                   4   Both parties have suggested that the events “giving rise to the claim” are the actions that USAA

                                   5   took or has taken to enforce its patents. But what actions USAA took or has taken to enforce its

                                   6   patents is relevant to whether there is a case or controversy. The actual declaratory judgment

                                   7   claim is a claim that Mitek does not infringe the patents at issue. That is the basis for venue. “For

                                   8   declaratory judgment actions in [a] patent infringement case, section 1391(b)(2) refers to the

                                   9   district where the allegedly infringing actions took place,” Dex Prods. v. Houghteling, No. C 05-

                                  10   05126 SI, 2006 U.S. Dist. LEXIS 45237, at *7 (N.D. Cal. June 23, 2006) (emphasis added)1 – or

                                  11   possibly where the patent is held. See Modern Comput. Corp. v. Ma, 862 F. Supp. 938, 947

                                  12   (E.D.N.Y. 1994) (stating that “[i]t is well-established that in a declaratory judgment action for
Northern District of California
 United States District Court




                                  13   non-infringement and invalidation of a patent, a cease and desist letter cannot form the basis for

                                  14   venue under section 1391 on the grounds that the sending of the letter constitutes ‘a substantial

                                  15   part of the events giving rise to the claim’[;] [i]n such cases, the transaction at issue is the granting

                                  16   of the copyright or patent, and the source of the cause of action for noninfringement is the

                                  17   ownership and existence of the copyright or patent, not the sending of the cease and desist letter”).

                                  18

                                  19   1
                                         Dex did rely on a Ninth Circuit case, and not a Federal Circuit case, for the above proposition.
                                  20   See Dex, 2006 U.S. Dist. LEXIS 45237, at *23 (citing U.S. Alum. Corp. v. Kawneer Co., Inc., 694
                                       F.2d 193, 195 (9th Cir. 1982)); U.S. Alum., 694 F.2d at 195 (stating that “[§] 1391(b) provides in
                                  21   essence, venue is proper in the district where all defendants reside or in which the claim [for
                                       declaratory judgment of noninfringement] arose[;] [h]ere, because the conduct in dispute is the
                                  22   shipment of Aluminum’s mullions and their installation by Glass and Metal Erectors in Atlanta,
                                       venue does exist in the Northern District of Georgia”). But the principle is still sound. See also
                                  23   Jeffers Handbell Supply, Inc. v. Schulmerich Bells, LLC, No. 0:16-cv-03918-JMC, 2017 U.S. Dist.
                                       LEXIS 132084, at *24-25 (D.S.C. Aug. 18, 2017) (stating that, “[i]n determining whether venue is
                                  24   appropriate in a declaratory judgment action alleging non-infringement of a patent, courts have
                                       concluded that a substantial part of the events or omissions giving rise to such an action occurs
                                  25   where the acts that would give rise to a potential claim of patent infringement occurred”); Election
                                       Sys. & Software v. Avante Int'l Tech. Corp., No. 8:07CV375, 2008 U.S. Dist. LEXIS 27963, at *8
                                  26   (D. Neb. Apr. 7, 2008) (stating that “venue for this action is proper in Nebraska” because “a
                                       substantial part of the events or omissions giving rise to the claim occurred in Nebraska, e.g., [the
                                  27   alleged infringer’s] design and manufacture of the DS200 product”); cf. Cottman Transmission
                                       Sys. v. Martino, 36 F.3d 291, 295 (3d Cir. 1994) (stating that, “[i]n assessing whether events or
                                  28   omissions giving rise to the claims are substantial, it is necessary to look at the nature of the
                                       dispute”).
                                                                                          2
                                   1   The Federal Circuit case that the parties cite, Avocent Huntsville Corp. v. Aten Int’l Co., 552 F.3d

                                   2   1324 (Fed. Cir. 2008), does not appear to be on point because that case was addressing personal

                                   3   jurisdiction, and not venue under § 1391(b)(2). See id. at 1336 (stating that, “if the defendant

                                   4   patentee purposefully directs activities at the forum which relate in some material way to the

                                   5   enforcement or the defense of the patent, those activities may suffice to support specific

                                   6   jurisdiction”).

                                   7            Accordingly, the Court orders the parties to file supplemental briefs as to whether this

                                   8   District is a proper venue under § 1391(b)(2). As the complaint focuses primarily on whether

                                   9   Mitek has engaged in indirect infringement (i.e., committed contributory infringement or induced

                                  10   infringement with respect to its customers), the parties shall discuss where an (alleged) indirect

                                  11   infringement substantially takes place, particularly in the context where the accused party has

                                  12   multiple customers (through which indirect infringement is alleged) located in more than one
Northern District of California
 United States District Court




                                  13   district. The parties shall also address where the alleged direct infringement substantially takes

                                  14   place.

                                  15

                                  16            IT IS SO ORDERED.

                                  17

                                  18   Dated: March 25, 2020

                                  19

                                  20                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
